Citation Nr: 0431523	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
October 1999.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

In June 2004, the veteran and his spouse presented testimony 
at a video conference before the undersigned Veterans Law 
Judge.  A transcript of that action was produced and has been 
included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran served in the US Army for over 17 years until he 
was medically retired in 1999.  During the last years of his 
service in the Army, the veteran began experiencing 
manifestations and symptoms associated with multiple 
sclerosis.   After retiring, the veteran applied for VA 
compensation and pension benefits.  He was subsequently 
granted service connection for multiple sclerosis and other 
disabilities associated with his long and honorable service 
in the military.  

Following that award, the veteran asked that the VA pay for 
and build a pool at his home.  Specifically, he stated that 
VA and his personal doctors had prescribed swimming and the 
use of a pool to help with the treatment of his multiple 
sclerosis.  Although he had initially used a local pool for 
therapy, he and his wife stated that the local pool was not 
suitable to his needs or to his actual medical condition.  As 
such, he has asked that a lap-type pool be built at his home 
for his use.  

Additionally, the veteran has also requested that he be 
provided with a means to transport his motorized electric 
scooter.  He has stated that the VA provided to him an 
electric scooter that he uses as a result of his service-
connected multiple sclerosis.  However, the VA has not 
provided him an adaptive vehicle or trailer to transport said 
scooter.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA must provide notice that informs the claimant (1) of 
any information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); and VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

To ensure that the VA accomplishes this task, new 
informational letters have been sent to the regional offices 
informing them of what information must be included in a VCAA 
letter for benefits for adaptive automobile and housing.  See 
VBA Fast Letter 04-17, August 12, 2004.  This Fast Letter 
notes that the following must be provided to the veteran with 
respect to adaptive housing or special home adaptation grant:

To support your claim for specially 
adapted housing or special home 
adaptation, the evidence must show you 
have a service-connected disability that 
results in:  

the loss, or permanent loss of use, of 
both lower extremities, that requires the 
use of braces, crutches, canes, or a 
wheelchair in order to move from place to 
place 

OR 

blindness in both eyes so that you can 
see only light, together with the loss, 
or loss of use, of one lower extremity 

OR 

the loss, or permanent loss of use, of 
one lower extremity, together with a 
disease or injury that affects your 
balance or ability to move forward, and 
requires the use of braces, crutches, 
canes, or a wheelchair in order to move 
from place to place   

OR

the loss, or permanent loss of use, of 
one lower extremity together with the 
loss, or permanent loss of use, of one 
upper extremity that affects your balance 
or ability to move forward and requires 
the use of braces, crutches, canes, or a 
wheelchair in order to move from place to 
place.  

You may be entitled to only special home 
adaptation if the evidence shows that you 
have vision of 5/200 or less in both 
eyes; or, the loss, or permanent loss of 
use, of both hands. 

Medical evidence, including a VA 
examination, will show these things.  VA 
will provide an examination if it 
determines that one is necessary.

With respect to automobile and adaptive equipment or for 
adaptive equipment only, the VCAA letter must provide the 
following information:

To support your claim for automobile 
allowance or adaptive equipment, the 
evidence must show that you have a 
service-connected disability resulting in 

the loss, or permanent loss of use, of at 
least a foot or a hand

OR 

permanent impairment of vision in both 
eyes, resulting in

vision of 20/200 or less in the better 
eye with glasses

OR

vision of 20/200 or better, if there is a 
severe defect in your peripheral vision.

You may be entitled to only adaptive 
equipment if you have ankylosis 
("freezing") of at least one knee or 
one hip due to service-connected 
disability.  

Medical evidence, including a VA 
examination, will show these things.  VA 
will provide an examination if it 
determines that one is necessary. 

A review of the September 2002 VCAA letter indicates that 
none of the above information has been provided.  
Specifically, the RO has not informed the veteran of the 
requirements involved for his two claims.  In the absence of 
such prior notice, the Board finds that the claim must be 
returned to the RO so that a new VCAA letter may be issued.  
This must occur so that the VA will satisfy its duty under 
the VCAA to notify and assist the appellant with regards to 
the issues on appeal.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  As noted above, in order to possibly prevail on the 
issues on appeal, the veteran must show that he has loss the 
use of his hands, his lower extremities, his eyes, or a 
combination thereof.  While the veteran did undergo VA 
medical examinations in December 2002 with respect to the 
manifestations and symptoms produced by his multiple 
sclerosis, the examiners did not discuss whether the veteran 
has actually loss the use of his lower extremities or hands 
due to multiple sclerosis.  As such, the Board believes that 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only and entitlement to 
specially adaptive housing or a special 
home adaptation grant; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
Additionally, the RO must inform him that 
in order to prevail, the evidence must 
show that the veteran has permanently 
loss the use of a foot (feet), hand 
(hands), the inability to ambulate 
without the use of prescribed aids, by 
reason of service-connected disabilities, 
and inform him of any information and 
evidence not of record (a) that is 
necessary to substantiate the claims, (b) 
that VA will seek to provide, and (c) 
that the claimant is expected to provide.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities from 2002 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies, which are not 
already of record.  The assistance of the 
veteran should be sought as necessary to 
obtain identifying information.  If 
records are unavailable, please have the 
provider so indicate.  

3.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded orthopedic and 
neurological examinations to determine 
the nature and extent of the veteran's 
service-connected disabilities.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination, and he/she should so 
indicate in the report.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

In addition, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected multiple 
sclerosis and render an opinion as to the 
overall effect of this disability.  The 
examiner(s) should specifically comment 
on whether the veteran has loss the use 
of either his hands or lower extremities, 
and the need of the veteran to use aids 
for self-propulsion.  The examiner(s) 
should provide information with respect 
to whether the veteran uses any braces, 
crutches, canes, wheelchairs, or other 
means of ambulation.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




